ORDER .

PER CURIAM.
Appellant, Joseph Wallace, appeals the order of the Circuit Court of St. Louis County denying appellant’s Rule 24.035 post-conviction motion without an evidentiary hearing. We affirm.
We have reviewed the briefs and arguments of the parties, as well as the transcripts and the legal file, and find no clear error in the findings of fact and conclusions of law of the trial court. In addition, we find that no jurisprudential purpose would be served by a written opinion. We, therefore, affirm the judgment of the trial court pursuant to Rules 84.16(b) and 30.25(b). The parties have been provided with a memorandum, solely for their own information, setting forth the reasons for our decision.